Citation Nr: 1429518	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  13-31 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to dependency and indemnity compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from August 1968 to August 1970.  He died in April 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 determination by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file


FINDINGS OF FACT

1.  The appellant was unaware that common law marriage was not recognized in Oregon or Nevada, the states of residency for the entirety of her relationship with the Veteran.

2.  The appellant and Veteran continuously cohabited for the 5 1/2 years prior to his death and held themselves out as married to the public.

CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran have been met.  38 U.S.C.A. §§ 101, 103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Law and Regulations

The appellant is seeking to establish herself as the surviving spouse of the deceased Veteran for VA benefits purposes.  A "spouse" is a person of the opposite sex whose "marriage" to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  "Marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

To be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA benefits, the appellant must be a person of the opposite sex who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1). 

In cases involving alleged common-law marriages, there must be proof of a common law marriage for the purpose of receiving VA benefits.  Supporting evidence of common law marriage should include affidavits or certified statements of one or both of the parties of the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship. This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage, including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived. 38 C.F.R. § 3.205(a). 

In determining whether a marriage is valid, the law of the place where the parties resided will be applied. 38 C.F.R. § 3.1(j). Oregon and Nevada do not recognize common law marriages. Or. L. §§  9723, 9724, 9729, 9731 (2013); Nev. Rev. Stat. § 122.010 (2013).

However, the General Counsel has held that lack of residence in a jurisdiction recognizing a common law marriage is not necessarily a bar to establishment of a common law marriage for the surviving spouse.  Where an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid in certain circumstances pursuant to the provisions of 38 C.F.R. § 3.52.  The requirement of a formal marriage ceremony by a jurisdiction that does not recognize common law marriage can constitute a "legal impediment."  VAOPGCPREC 58-91 (June 17, 1991), published at 56 Fed. Reg. 50, 151 (1991).  This legal impediment to a valid marriage may be overcome, and the marriage "deemed valid," on a showing that the appellant was in fact unaware of the impediment, the attempted marriage took place at least one year prior to the Veteran's death, they cohabitated continually from the attempted marriage to the Veteran's death, and no other person has been established as a surviving spouse.  38 C.F.R. § 3.52.  
II. Analysis

The appellant does not allege, and the evidence does not show, that she and the Veteran were ever formally married.  The Veteran and the appellant were scheduled to be formally married in May 2013; however, the Veteran died in April 2013.

It is well established, via the appellant's testimony and statements from longtime friends, that the Veteran and appellant enjoyed a long term relationship, from August 2007 until the Veteran's death in April 2013.  They lived together for the entire time.

Further, the Veteran and appellant held themselves out to the public as married.  The Veteran listed the appellant as his spouse on his durable power of attorney and will.  Friends have stated that they publically referred to each other as husband and wife.  The appellant quit her job and relocated to Nevada with the Veteran because he believed his health would improve in Oregon.  The appellant also testified that they shared expenses and bank accounts.  Additionally, the Veteran referred to the appellant's grandchildren as his own.

Finally, the appellant stated that she was unaware of the legal impediment to the validation of her common law marriage to the Veteran.  She, and he, believed that living together in a committed long term relationship as they did constituted a marriage.  She stated that she was unaware that Oregon and Nevada did not recognize common law marriage until the VA notified her.  Although the Veteran and the appellant were scheduled to be formally married, the appellant stated they scheduled a ceremony based on the prodding of friends and family.  Both she and the Veteran believed themselves to already be married.  There is no evidence of record reflecting surviving spouse status to another claimant, nor  evidence of  such a claimant.

There is no evidence of record contradicting the assertions of the appellant and her supporting affiants, and no reason to doubt their credibility.  Further, the other evidence of record, including written indications from the Veteran prior to his death, support the claim.  Surviving spouse status for VA purposes is warranted.


ORDER

Recognition of the appellant as the surviving spouse of the Veteran for VA purposes is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


